Citation Nr: 1613479	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to October 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2016, a hearing was held before the undersigned in Washington D.C.; a transcript is in the record.


FINDING OF FACT

It is reasonably shown that the Veteran has left ankle arthritis that had its onset in service.


CONCLUSION OF LAW

Service connection for left ankle arthritis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA in this matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also moot.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In his September 2008 claim, the Veteran reported that he had left ankle arthritis diagnosed during service, in June 2008.  A June 2006 service treatment record (STR) notes a complaint of left ankle sprain; on examination, joint instability was diagnosed.  In a March 2008 report of medical assessment at separation, he indicated that he intended to seek VA disability benefits for left ankle arthritis.  On the reverse of the form, a physician noted a diagnosis of left ankle arthritis.

On November 2008 examination on behalf of VA, the Veteran reported that his left ankle arthritis /bone spur was discovered as an incidental finding on routine X-ray of his left ankle and left foot prior to a left foot bunionectomy (which is service-connected).  It was noted that there were no current left ankle complaints, and no related functional impairment.

July 2009 VA left ankle X-rays were interpreted as showing mild tibiotalar degenerative changes bilaterally.  A November 2010 VA progress note lists bilateral tibiotalus degenerative joint disease among the Veteran's active problems.

At the hearing before the undersigned the Veteran testified that he began having ankle pain in 2002 while training new recruits and also having to work 12-hour shifts in military boots and going on many foot patrols.   He testified that December 2007 X-rays of his left foot prior to a bunionectomy showed a left ankle bone spur.  [The Board has not located the December 2007 X-ray identified in the testimony in the Veteran's electronic record before the Board.  Given the disposition below, the Board finds a remand for development for such record not necessary.]  

On longitudinal review of the record the Board finds that it is reasonably shown that the Veteran has left ankle arthritis that had its onset (was first manifested) in service.  It appears that the Veteran's left ankle arthritis is not prominent; it has not been identified by all examiners/in all interpretations of left ankle X-rays.  Nonetheless, the diagnosis of left ankle arthritis appears in an official report/interpretation of left ankle X-rays.  Resolving remaining reasonable doubt in the Veteran's favor (as required, see 38 C.F.R. § 3.102) the Board finds that such disability is shown.  Regarding the etiology of such disability, while the report of the December 2007 X-ray in service that he alleges found left ankle arthritis has not been located in his record currently before the Board, the overall record tends to support his sworn testimony that left ankle arthritis was manifested, and diagnosed, in service.  His STRs document a left ankle injury in service.  More significantly, it is documented in the STRs that prior to separation from service he expressed an intent to seek compensation for such disability (which tends to corroborate its existence at the time).  It is reasonable to assume, given the injury in service and notation prior to separation that he intended to pursue a claim of service connection for (specifically) left ankle arthritis, that during service the left ankle was X-rayed, and the Veteran was indeed told the X-rays showed arthritis.  His reports have been consistent, and the Board finds him credible.
In summary, the Board finds that the record shows: that that Veteran has left ankle arthritis, and that the arthritis (a chronic disease listed in 38 C.F.R. § 3.309(a)) was first manifested in service.  The requirements for establishing service connection are met.  Service connection for left ankle arthritis is warranted. 


ORDER

Service connection for left ankle arthritis is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


